THIRD AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
September 28, 2011 (the “Third Amendment”), is by and among LHC GROUP, INC., a
Delaware corporation (the “Borrower”), the LENDERS, and CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, individually as a Lender and as
Administrative Agent, and CAPITAL ONE, NATIONAL ASSOCIATION, as sole bookrunner
and sole lead arranger.
 


R E C I T A L S:


1.           The Borrower, JPMorgan Chase Bank, N.A., and Capital One, National
Association, individually as a Lender and as Administrative Agent, are the
parties to that certain Second Amended and Restated Credit Agreement dated as of
October 12, 2010, as amended by First Amendment thereto dated October 29, 2010,
and as amended by Second Amendment thereto dated as of September 28, 2011 (as so
amended, the “Agreement”).


2.           The Borrower, with the consent of the Guarantors, desires to borrow
for general corporate purposes up to $45,000,000.00 as a Revolving Loan under
the Line of Credit to pay a one-time settlement of claims in the total amount of
up to $65,000,000.00 to the Department of Justice.


3.           The extension by the Lenders of a Revolving Loan of up to
$45,000,000.00 would cause Borrower to be in non-compliance with certain
financial covenants set forth in the Agreement.


4.           In order to accommodate the said Revolving Loan, the Lenders and
the Borrower, with the Guarantors’ consent, desire to further amend the
Agreement.


NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
hereinafter set forth and intending to be legally bound hereby, do hereby
further amend the Agreement and agree as follows:


A.           Defined Terms.  Capitalized terms used herein which are defined or
used in the Agreement are used herein with such meanings, except as may be
otherwise expressly provided in this Third Amendment.


B.           Amendment to Definitions.  The following new definition is hereby
added to the Agreement:


“Third Amendment” The words “Third Amendment” shall mean that certain Third
Amendment to Second Amended and Restated Credit Agreement dated as of September
28, 2011 among the Borrower, the Lenders, and
 
 
 
 

--------------------------------------------------------------------------------

 
Capital One, National Association, a national banking association, individually
as a Lender and as Administrative Agent, and Capital One, National Association,
as sole bookrunner and sole lead arranger.
 
C.           Restatement of Subparts (a) and (c) of Section 12.7.  To
accommodate the Revolving Loan of up to $45,000,000.00 under the Line of Credit
to pay a one-time settlement of claims in the total amount of up to
$65,000,000.00 to the Department of Justice, the Minimum Fixed Charge Coverage
and Leverage Ratio requirements set forth in subparts (a) and (c) of
Section 12.7 of the Agreement are hereby deleted and restated as follows:


 
(a)
Minimum Fixed Charge Coverage.  At the end of each fiscal quarter of the
Borrower, its fixed charge coverage ratio shall be not less than 1.50 to
1.00.  The fixed charge coverage ratio shall be calculated as follows: EBITDA
plus Borrower’s consolidated lease/rent expense minus consolidated unfinanced
capital expenditures divided by Borrower’s consolidated prior period current
maturities of long-term debt plus interest expense plus lease/rent expense plus
cash taxes.  This covenant will be tested quarterly by Agent on a rolling
four-quarters basis, commencing December 31, 2010.  Notwithstanding the
foregoing, the Borrower is permitted to add-back to the numerator of the ratio
set forth above the Department of Justice settlement amount of up to
$65,000,000.00, to the extent expressed through the income statement for the
period tested, and impacting EBITDA for that period, over the next four (4)
quarters beginning in the third quarter of 2011 and ending on June 30, 2012.
After June 30, 2012, the said add-back shall be discontinued and calculation of
the ratio shall no longer include the add-back.

 
 
(c)
Leverage Ratio.  At the end of each fiscal quarter of the Borrower, its Leverage
Ratio shall be not more than 2.00 to 1.00.  This covenant will be tested by
Agent quarterly on a rolling four quarters basis commencing December 31,
2010.  Notwithstanding the foregoing, the Borrower is permitted to add-back to
the denominator of the Leverage Ratio the Department of Justice
settlement  amount of up to $65,000,000.00, to the extent expressed through the
income statement for the period tested, and impacting EBITDA for that period,
over the next four (4) quarters beginning in the third quarter of 2011 and
ending June 30, 2012.  After June 30, 2012, the said add-back shall be
discontinued and calculation of the Leverage Ratio shall no longer include the
add-back.

 
D.           Conditions Precedent.  The obligations of the Lenders under the
Agreement, as amended by this Third Amendment, shall be subject to the
satisfaction of the following conditions precedent:  the Agent’s receipt of (i)
this Third Amendment, executed by the Borrower and all of the Lenders, and
acknowledged and consented to by the Guarantors; and (ii) copies of all other
documents, instruments and certificates which the Agent, Lenders or their
counsel may reasonably request in connection herewith.


E.           Confirmation of Related Documents.  It is the intention of the
parties that all of the liens, privileges, priorities, and equities existing and
to exist under and in accordance with the terms of the Collateral Documents are
hereby renewed, extended, and carried forward as security for the Indebtedness.


 
 

--------------------------------------------------------------------------------

 
F.           Representation.  On and as of the date hereof, and after giving
effect to this Third Amendment, the Borrower confirms, reaffirms and restates
the representations and warranties set forth in the Agreement; provided, that
each reference to the Agreement herein shall be deemed to include the Agreement
as amended by this Third Amendment. The Borrower also represents and warrants
that no Default or Event of Default has occurred and is continuing under the
Agreement.


G.           Amendments.  THE AGREEMENT AND THIS THIRD AMENDMENT ARE CREDIT OR
LOAN AGREEMENTS AS DESCRIBED IN LA. R.S. 6:§1121, ET SEQ.  THERE ARE NO ORAL
AGREEMENTS AMONG LENDERS OR AGENT AND THE BORROWER.  THE AGREEMENT, AS AMENDED
BY THIS THIRD AMENDMENT, AND THE OTHER LOAN DOCUMENTS SET FORTH THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ALL PRIOR WRITTEN AND ORAL UNDERSTANDINGS BETWEEN THE PARTIES, WITH RESPECT TO
THE MATTERS HEREIN AND THEREIN SET FORTH.  THE AGREEMENT, AS AMENDED BY THIS
THIRD AMENDMENT, CANNOT BE MODIFIED OR AMENDED EXCEPT BY A WRITING SIGNED AND
DELIVERED BY ALL THE PARTIES.


H.           Waiver of Defenses.  In consideration of the Agent’s and the
Lender’s execution of this Third Amendment, the Borrower does hereby irrevocably
waive any and all claims and/or defenses to payment on any Indebtedness arising
under the Agreement and owed by Borrower to Lenders that may exist as of the
date of execution of this Third Amendment.


I.           Payment of Expenses.  The Borrower agrees to pay or reimburse the
Agent for all legal fees and reasonable expenses of counsel to the Agent in
connection with the transactions contemplated by this Third Amendment.


J.           Governing Law:  Counterparts.  This Third Amendment shall be
governed by and construed in accordance with the laws of the State of
Louisiana.  This Third Amendment may be executed in any number of counterparts,
all of which counterparts, when taken together, shall constitute one and the
same instrument.
 
K.           Continued Effect.  Except as expressly modified herein, the
Agreement, as amended by this Third Amendment, shall continue in full force and
effect.  The Agreement, as amended by this Third Amendment, is hereby ratified
and confirmed by the parties hereto.


L.           Resolutions/Consents.  The Borrower hereby certifies to Agent and
the Lenders that all authorizations, consents, and resolutions previously
delivered to the Agent and Lenders in connection with the Agreement remain in
effect and the Agent and the Lenders may continue to rely on the same.


(The remainder of this page was intentionally left blank.)


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
Borrower:


LHC GROUP, INC.
a Delaware corporation
 
By: /s/ Peter J. Roman
     Name:   Peter J. Roman
     Title:     Executive Vice President and Chief Financial Officer


Agent:


CAPITAL ONE, NATIONAL ASSOCIATION




By: /s/ Grant Guillotte
Name:  Grant Guillotte
Title:    Senior Vice President


Lenders:


CAPITAL ONE, NATIONAL ASSOCIATION




Line of
Credit                                                                       
By: /s/ Grant Guillotte
Loan
Commitment:  $40,000,000.00                                        Name:  Grant
Guillotte
Percentage:
53%                                                                      Title:    Senior
Vice President




JPMORGAN CHASE BANK, N.A.




Line of
Credit                                                                   
    By: /s/ Angela Cole
Loan
Commitment:  $35,000,000.00                                        Name:  Angela
Cole
Percentage:
47%                                                                      Title:    Senior
Vice President



